ORIGINAL Case: 20-11034 Document: 00515765812 Page: 1 Date Filed: 03/04/2021
         Case 4:14-cr-00146-Y Document 103-1 Filed 03/04/21 Page 1 of 1 PageID 404
CTJ
                                                             By Tamara Ellis at 10:32 am, Mar 04, 2021

                             United States Court of Appeals
                                          FIFTH CIRCUIT
                                       OFFICE OF THE CLERK
           LYLE W. CAYCE                                                     TEL. 504-310-7700
           CLERK                                                          600 S. MAESTRI PLACE,
                                                                                  Suite 115
                                                                         NEW ORLEANS, LA 70130

                                       March 04, 2021


          Ms. Karen S. Mitchell
          Northern District of Texas, Fort Worth
          United States District Court
          501 W. 10th Street
          Room 310
          Fort Worth, TX 76102

                 No. 20-11034   USA v. Watts
                                USDC No. 4:14-CR-146-1
                                                                -Y

          Dear Ms. Mitchell,
          Enclosed is a copy of the judgment issued as the mandate.


                                           Sincerely,
                                           LYLE W. CAYCE, Clerk


                                           By: _________________________
                                           Charles B. Whitney, Deputy Clerk
                                           504-310-7679
          cc w/encl:
               Mr. Taylor Wills Edwards Brown
               Ms. Leigha Amy Simonton
